Appeal by the defendant from a judgment of the Supreme Court, Kings County (Brennan, J.), rendered June 30, 2003, convicting him of manslaughter in the second degree, vehicular manslaughter in the second degree, assault in the second degree (two counts), vehicular assault in the second degree (two counts), assault in the third degree, operating a motor vehicle while under the influence of alcohol, speeding, failure to obey a stop sign, and reckless driving, upon a jury verdict, and imposing sentence.
*503Ordered that the judgment is affirmed.
The defendant’s challenges to the prosecutor’s summation comments are unpreserved for appellate review (see CPL 470.05 [2]; People v Shelton, 307 AD2d 370 [2003], affd 1 NY3d 614 [2004]; People v Urena, 305 AD2d 433 [2003]; People v Mejias, 296 AD2d 583 [2002]). In any event, although many of the prosecutor’s comments were improper (see People v Ashwal, 39 NY2d 105 [1976]; People v Smith, 288 AD2d 496 [2001]; People v Walters, 251 AD2d 433 [1998]), the errors were harmless in light of the overwhelming evidence of the defendant’s guilt (see People v Crimmins, 36 NY2d 230, 241-242 [1975]; People v Richardson, 294 AD2d 379, 380 [2002]; People v Brown, 285 AD2d 472, 473 [2001]). Further, contrary to the defendant’s contention, he was provided with meaningful representation (see People v Taylor, 1 NY3d 174 [2003]; People v Benevento, 91 NY2d 708 [1998]). Schmidt, J.P., Santucci, Luciano and Spolzino, JJ., concur.